On Rehearing.
We have carefully considered appellee's motion for rehearing in this cause, but are still of the opinion, for the reasons stated, in the former opinion, that the evidence adduced on the trial as shown by the present record was insufficient to sustain the trial court's judgment in favor of appellee. We are now of the opinion, however, that we ought not to have rendered judgment in favor of appellant, but should have reversed the trial court's judgment, and remanded the cause. It follows that appellee's motion for rehearing, in so far as it complains of our rendition of judgment in favor of appellant, should be granted; and it is so ordered. It is now ordered by this court that the trial court's judgment be reversed, and that the cause be remanded.